Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This action is in response to the Request for Continued Examination filed 9 December 2020.  Claim(s) 1, 2, 5- 9, 13-16, 20 has been amended.  Claims 1-20 are pending and have been considered below.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9 December 2020 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter 
Claim 1-4, 8-12, 15-19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schleier-Smith (US 2010/0241580 A1) in view of Isaacs et al. (US 6,832,245 B1) and further in view of O’Donoghue et al. (US 2009/0163183 A1).

Claim 1. Schleier-Smith discloses a method performed by a system of one or more data processing devices, the method comprising: 
receiving a historical record of electronic message exchange between an individual and a set of members in a member network, dynamic information such as user interactions, relationships with other users, user connections, social records, social history records, and/or any communication records can be recorded and stored in the user data repository (P. 0032),interactions/actions that occur in an online social network can include sending or receiving a message, the interaction/connection manager module records these actions and determines the sender and recipient of these actions, if the action pertains to a group, the interaction/connection manager module also determines and stores the associated group (P. 0040)
determining that the individual is likely to want to be related to a respective member in the member, the selection module selects relevant users that are not existing social connections of the user, since the relevancy scoring process determines the likelihood that the user would be interested in meeting another person, people that the user has already met, can, in one embodiment, be excluded from the selection process (P. 0068),the responsiveness of each of the relevant users is a factor in determining their relevancy ranks and thus subsequently affecting the likelihood that they will be presented to another user (P. 0073)network based on
a number of the electronic messages exchanged between the individual and the respective member, dynamic information such as user interactions, relationships with other users, user connections, social records, social history records, and/or any communication records can be recorded and stored in the user data repository (P. 0032),interactions/actions that occur in an online social network can include sending or receiving a message, the interaction/connection manager module records these actions and determines the sender and recipient of these actions, if the action pertains to a group, the interaction/connection manager module also determines and stores the associated group (P. 0040), each occurrence of the same type of interaction, for example, ; and 
transactional characteristics of the historical electronic record of the electronic messages exchanged between the individual and the respective member, a user is able to send and receive notifications of interest and respond to notifications of interest sent from another user (P. 0083), weighting factors are assigned to some or all of the social history records and can be used to compute the statistical attributes; the weighting factors can depend on the specific type of social interaction, for example, the sending or receiving of a message can be assigned a higher weighting factor than a social connection, the posting of a comment can also be assigned a higher weighting factor than a social connection (P. 0092) and receiving an invitation is different from sending messages and posting comments (P. 0094) Transactional characteristics include sending or receiving messages has different characteristics from posting a comment, which are different from receiving an invitation, 
wherein the transactional characteristics of the historical record include how often the electronic messages are read by the individual and by the respective member, interactions/actions in an online social network can , and further based on:
calculating a first parameter; [assigning] the first parameter a first weight to form a first weighted parameter, the score generator uses the frequency counters to rank associated users (P. 0061) the frequency of a particular action, i.e. messages, that occurred between two users can be represented by a weighting factor (P. 0080):
calculating a second parameter; [assigning] the second parameter a second weight to form a second weighted parameter, the rankings of the relevant users also factor in when the user was last active (e.g., when the user last logged on) online in the social network (P. 0062), the weighting factors can depend on the specific type of social interaction, for example, the sending or receiving of a message can be assigned a higher weighting factor than a social connection, the posting of a comment can also be assigned a higher weighting factor than a social connection (P. 0092) and receiving an invitation is different from sending messages and posting comments (P. 0094);
generating a composite value based on the first weighted parameter and the second weighted parameter, users may be ranked on a continuous scale based on the last time they were logged on, the : and
determining that the composite value meets a threshold value, the relevant users may be selected as the users with scores in the top 15% range  or the top 200 ranking users or a rank in the top 10-15% range of all scored users (P. 0067); and
outputting the determination that the individual is likely to want to be related to the respective member, the score generator module generates relevancy scores for multiple users based on their relevancy to a particular user using interactions/connections that occurred in an online social network (P. 0058) the selection module selects candidate users to be introduced to a participating user for example, based on relevancy to the particular user (P. 0065), the selection module selects relevant users that are not existing social connections of the user, since the relevancy scoring process determines the likelihood that the user would be interested in meeting another person, people that the user has already met, can, in one embodiment, be excluded from the selection process (P. 0068), presenting multiple relevant users (P. 0070), the .

Schleier-Smith does not disclose how often the electronic messages are replied to or forwarded by the individual and the respective member, as disclosed in the claims.  However, Schleier-Smith discloses a user (non-anonymous) may send a notification of interest and receive a notification of interest and respond to a notification of interest (P. 0041) and users may be ranked based on whether or not they respond to notifications of interest (P. 0063) and responsiveness may be determined based on users responding to notifications of interest (P. 0072) and adjusting a metric accordingly (P. 0075), a user is able to send and receive notifications of interest and respond to a notification of interest sent by another user (P. 0083) a user may review messages (P. 0103) social records can also include interactions and actions such as reviewing a message (P. 0114) The user’s response to a notification of interest is analogous to the claimed replying to a message.  In the same field of invention, Isaacs discloses if a contact often replies to a message from the user, or the user frequently replies to messages from that particular contact, then it may be inferred that the contact is important to the user (Col. 5, Lines 27-31), .  Therefore, considering the teachings of Schleier-Smith and Isaac, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine how often the electronic messages are replied to or forwarded by the individual and the respective member with the teachings of Schleier-Smith.  One would have been motivated to combine how often the electronic messages are replied to or forwarded by the individual and the respective member with the teachings of Schleier-Smith in order to provide more parameters and options for determining the identity of contacts within communications, the relative priority of the contacts within the communications and any relationships between the contacts themselves and between the contacts and the user by analyzing a user's collection of communications, such as electronic mail messages and instant messaging dialogues (Isaac: Col. 1, Lines 13-22).

Schleier-Smith does not disclose wherein the first parameter is a number of the electronic messages exchanged between the individual and the respective member, as disclosed in the claims.  However, Isaacs discloses a user’s contacts are ranked by a weighted sum of the number of messages the user .  Therefore, considering the teachings of Schleier-Smith and Isaacs, it would have been obvious to one having ordinary skill in the art at the time of the invention to combine wherein the first parameter is a number of the electronic messages exchanged between the individual and the respective member with the teachings of Schleier-Smith and Isaacs.  One would have been motivated to combine wherein the first parameter is a number of the electronic messages exchanged between the individual and the respective member with the teachings of Schleier-Smith and Isaacs in order to provide an established and consistent method to accurately identify users that are more likely to be relevant and want associated with a user.

Schleier-Smith does not disclose multiplying the first parameter by a first weight to form a first weighted parameter: multiplying the second parameter by a second weight to form a second weighted parameter, as disclosed in the claims.  However, Isaacs discloses a user’s contacts are ranked by a weighted sum of the number of messages the user replies to from the originating contact, the number of messages the user sends to the contact excluding replies, the number of reply messages from the contact, and combined total of messages that are not composed by .  Therefore, considering the teachings of Schleier-Smith and Isaacs, it would have been obvious to one having ordinary skill in the art at the time of the invention to combine multiplying the first parameter by a first weight to form a first weighted parameter: multiplying the second parameter by a second weight to form a second weighted parameter with the teachings of Schleier-Smith and Isaacs.  One would have been motivated to combine multiplying the first parameter by a first weight to form a first weighted parameter: multiplying the second parameter by a second weight to form a second weighted parameter with the teachings of Schleier-Smith and Isaacs in order to provide an established and consistent method to accurately identify users that are more likely to be relevant and want associated with a user.

Schleier-Smith does not disclose wherein the first weight is a correlation coefficient that embodies a correlation between a number of electronic messages exchanged between other members of the member network and an existence of relationships between those other members, as disclosed in the claims.  However, in the same field of invention, O’Donoghue discloses a methodology for network recommendations, wherein communications may include SMS and MMS, etc (P. 0149) wherein communication activity between two people is stored (P. 0151) communications from a user A to a user B are considered separately from communications from user B to user A (P. 0152) filters for minimum and maximum numbers of communications are .  Therefore, considering the teachings of Schleier-Smith, Isaacs and O’Donoghue, it would have been obvious to one having ordinary skill in the art at the time of the invention to combine wherein the first weight is a correlation coefficient that embodies a correlation between a number of electronic messages exchanged between other members of the member network and an existence of relationships between those other members with the teachings of Schleier-Smith and Isaacs.  One would have been motivated to combine wherein the first weight is a correlation coefficient that embodies a correlation between a number of electronic messages exchanged between other members of the member network and an existence of relationships between those other members with the teachings of Schleier-Smith and Isaacs in order to more effectively identify potential users, to recommend for a relationship to a first user, from among a plurality of users by taking into consideration similar communication characteristics among the plurality of users that may be relevant to the relationship determination of the first user.

Claim 2.  Schleier-Smith, Isaacs and O’Donoghue disclose the method of claim 1, and Schleier-Smith further discloses the second parameter is a timing of the electronic messages exchanged between the individual and the respective member, the date .

Claim 3.  Schleier-Smith, Isaacs and O’Donoghue disclose the method of claim 1, and Schleier-Smith further discloses the first weight and the second weight are derived from a statistical analysis of behavior of other members in the member network, the representation generator module assigns weighting values to the edges that represent social interactions and social connections; a higher weighting value, if used, typically corresponds to a higher selection probability of that particular edge and the assignment of weighting values and use is used in statistical analyses (P. 0048).

Claim 4.  Schleier-Smith, Isaacs and O’Donoghue disclose the method of claim 1, and Schleier-Smith further discloses outputting the determination that the individual is likely to want to be related to the respective member includes outputting an identification of the respective member that includes a location of the respective member, user data .

Claim(s) 8-11 are directed to system (comprising: one or more processors; and a memory with instructions stored thereon that, when executed by the one or more processors, cause the one or more processors to perform operations) claim(s) similar to the method claim(s) of Claim(s) 1-4 and is/are directed to the same rationale.

Claim 12. Schleier-Smith, Isaacs and O’Donoghue disclose the system of claim 8, and Schleier-Smith further discloses the outputting the determination that the individual is likely to want to be related to the respective member includes suggesting that the individual form a relationship with the respective member, introducing a relevant user to a participating user in an online social network (P.s 0022, 0113).

Claim(s) 15-19 are directed to non-transitory computer readable medium (with instructions that, when executed by one or more computers, cause the one or more .

Claim 5 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schleier-Smith (US 2010/0241580 A1) in view of Isaacs et al. (US 6,832,245 B1) and O’Donoghue et al. (US 2009/0163183 A1) and further in view of Shin et al. (US 2010/0031180 A1).

Claim 5.  Schleier-Smith, Isaacs and O’Donoghue disclose the method of claim 1, but do not disclose the electronic messages include chat messages, and the second parameter is a number of the chat messages exchanged between the individual and the respective member and the second weight is a correlation coefficient that embodies a correlation between a number of chat messages exchanged between other members of the member network and the existence of relationships between those other members, as disclosed in the claims.  However, O’Donoghue discloses a methodology for network recommendations, wherein communications may include SMS and MMS, etc (P. 0149) wherein communication activity between two people is stored (P. 0151) communications from a user A to a user B are considered separately from communications from user B to user A (P. 0152) filters for minimum and maximum numbers of communications are established (P. 0153) a weighting (or strength) is assigned to each relationship so the relationships can be ranked (P. 0154) and user are identified by “degrees of separation” (P. 0155) people within the degrees of separation .  In the same field of invention, Shin discloses the level determination information may be defined to calculate the level scores by allocating different level scores according to types of communication data (a phone call, an SMS message, an MMS message, and the like), for example, when a user makes the phone call to a counterparty, a level score of +10 may be allocated; when the user transmits the SMS message, a level score of +2 may be allocated; when the user receives the phone call from the counterparty, a level score of +5 may be allocated; and when the user receives the SMS message from the counterparty, a level score of +1 may be allocated (P. 0045).  Therefore, considering the teachings of Schleier-Smith, Isaacs, O’Donoghue and Shin, it would have been obvious to one having ordinary skill in the art at the time of the invention to combine the messages include email messages and chat messages, the first parameter is a number of email messages exchanged between the individual and the respective member, the first weight is a correspondence between the number of with the teachings of Schleier-Smith, Isaacs and O’Donoghue.  One would have been motivated to combine the messages include email messages and chat messages, the first parameter is a number of email messages exchanged between the individual and the respective member, the first weight is a correspondence between the number of email messages exchanged and a probability that the individual would chose to be related to the respective member, the second parameter is a number of chat messages exchanged between the individual and the respective member, the second weight is a correspondence between the number of chat messages exchanged and the probability that the individual would chose to be related to the respective member with the teachings of Schleier-Smith, Isaacs and O’Donoghue in order to account for different preferred communication modes of different contacts when determining the likelihood that one user would want to be related to another user as different users may communicate more frequently on different communication platforms.

Claim 6, 13, 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schleier-Smith (US 2010/0241580 A1) in view of Isaacs et al. (US 6,832,245 B1) and O’Donoghue et al. (US 2009/0163183 A1) and further in view of Pomerantz (US 2007/0050542 A1).

Claim 6.  Schleier-Smith, Isaacs and O’Donoghue disclose the method of claim 1, and Schleier-Smith further discloses weights assigned to events decrease exponentially with time (P. 0042), weighting factors are adjusted based on the amount of time that has elapsed since the occurrence of a particular interaction or action; for example, for a friendship connection, the weighting factor may be increased exponentially with the duration of the relationship, but for an occurrence of a sent message, the weighting factor may be decreased exponentially with amount of time that has elapsed since the message was sent (P. 0095).With respect to Schleier-Smith, while exponential decay, as disclosed in Schleier-Smith, includes a rate constant and this with the relevancy score determined by combinations of parameters is analogous to the limitations “a rate constant; and summing the exponentially decaying values for the messages exchanged between the individual and the respective member”, this limitation is not explicitly disclosed.  In order to clarify Schleier-Smith, the examiner has combined Pomerantz with Schleier-Smith.  In the same field of invention, Pomerantz discloses tracking usage statistics of data on storage devices of differing reliabilities (Abstract) wherein the usage statistic is a decaying average with a specific rate of decay (P. 0113).  Therefore, considering the teachings of Schleier-Smith, Isaacs, O’Donoghue and Pomerantz, it would have been obvious to one combine the determining that the individual is likely to want to be related to the respective member in the member network is further based on a timing of the electronic messages as determined from: calculating an exponentially decaying value for each message of the electronic messages exchanged between the individual and the respective member, wherein each exponentially decaying value is based on a time since each electronic message was sent and a rate constant; and summing the exponentially decaying values for the electronic messages exchanged between the individual and the respective member with the teachings of Schleier-Smith, Isaacs and O’Donoghue.  One would have been motivated to combine the determining that the individual is likely to want to be related to the respective member in the member network is further based on a timing of the electronic messages as determined from: calculating an exponentially decaying value for each message of the electronic messages exchanged between the individual and the respective member, wherein each exponentially decaying value is based on a time since each electronic message was sent and a rate constant; and summing the exponentially decaying values for the electronic messages exchanged between the individual and the respective member with the teachings of Schleier-Smith, Isaacs and O’Donoghue in order to provide an established and consistent method of calculating the exponential decay of Schleier-Smith of the combined relevancy scores to simplify the systems processes by using well-known techniques.

Claim(s) 13 are directed to system (comprising: one or more processors; and a memory with instructions stored thereon that, when executed by the one or more processors, 

Claim(s) 20 are directed to non-transitory computer readable medium (with instructions that, when executed by one or more computers, cause the one or more computers to perform operations) claim(s) similar to the method claim(s) of Claim(s) 6 and is/are directed to the same rationale.

Claim 7, 14 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schleier-Smith (US 2010/0241580 A1) in view of Isaacs et al. (US 6,832,245 B1) and O’Donoghue et al. (US 2009/0163183 A1) and further in view of Sood (US 2009/0313346 A1) .

Claim 7.  Schleier-Smith, Isaacs and O’Donoghue disclose the method of claim 1, but do not disclose the second parameter is a percent of the electronic messages from the respective member that were read by the individual, as disclosed in the claims.  However, in the same field of invention, Sood discloses by way of overview and introduction of the present invention, one embodiment of the methodology and its implementation to use dynamically prioritized email communications to map and analyze organization social network is described as follows (P. 0021), Step 2: Method of Establishing One-Way Trust Relationship Strength from an Email Recipient to his/her Email Senders (Refer FIG. 1) (P. 0031), c) Percent Read of Dynamically Prioritized Email: Percent .  Therefore, considering the teachings of Schleier-Smith, Isaacs, O’Donoghue and Sood, it would have been obvious to one having ordinary skill in the art at the time of the invention to combine the second parameter is a percent of the electronic messages from the respective member that were read by the individual with the teachings of Schleier-Smith, Isaacs and O’Donoghue.  One would have been motivated to combine the second parameter is a percent of the electronic messages from the respective member that were read by the individual with the teachings of Schleier-Smith, Isaacs and O’Donoghue in order to use dynamically prioritized communications to establish and analyze organization social network maps (Sood: Paragraph 0011).

Claim(s) 14 are directed to system (comprising: one or more processors; and a memory with instructions stored thereon that, when executed by the one or more processors, cause the one or more processors to perform operations) claim(s) similar to the method claim(s) of Claim(s) 7 and is/are directed to the same rationale.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 8 and 15 have been considered but are moot because the new ground of rejection does not rely on any reference 
The applicant states:
Amended claim 1 recites, in part:

. . . multiplying the first parameter by a first weight to form a first weighted parameter, wherein the first weight is a correlation coefficient that embodies a correlation between a number of electronic messages exchanged between other members of the member network and an existence of relationships between those other members. . .

The cited portions of Schleier-Smith and Isaacs fail to teach or suggest “multiplying the first parameter by a first weight to form a first weighted parameter, wherein the first weight is a correlation coefficient that embodies a correlation between a number of electronic messages exchanged between other members of the member network and an existence of relationships between those other members” as recited by amended claim 1.

The examiner has combined new prior art reference O’Donoghue with Schleier-Smith and Isaacs for the amended limitations.  O’Donoghue discloses a methodology for network recommendations, wherein communications may include SMS and MMS, etc.,  wherein communication activity between two people is stored.  Communications 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M HEFFINGTON whose telephone number is (571)270-1696.  The examiner can normally be reached on 9:00 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar B Paula can be reached on 571-272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





7/31/2021   

/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177